Title: From Alexander Hamilton to John Stevens, 26 October 1795
From: Hamilton, Alexander
To: Stevens, John


New York, October 26, 1795. “Lady Sterling has consulted me on the subject of the enclosed letter but without more facts than she is possessed of, I cannot judge with certainty in whom the right to the certificates is. Prima facie it is not in Mr. Dayton. But I shall write to that Gentleman to know precisely the grounds of his claim. This information obtained I shall be able to form a final opinion on the right. It will be adviseable for you in the mean time to defer a compliance with Mr. Dayton’s demand.…”
